IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DARLENE M. HILL AND MICHAEL J.                : No. 645 MAL 2015
HILL, H/W                                     :
                                              :
                                              : Petition for Allowance of Appeal from
             v.                               : the Order of the Superior Court
                                              :
                                              :
CROZER CHESTER MEDICAL CENTER                 :
D/B/A TAYLOR HOSPITAL                         :
                                              :
STEPHEN G. YUSEM, ESQUIRE,                    :
Intervenor                                    :
                                              :
                                              :
                                              :
                                              :
PETITION OF: STEPHEN G. YUSEM,                :
ESQUIRE,                                      :
                                              :
                    Intervenor                :


                                         ORDER



PER CURIAM

      AND NOW, this 30th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.



      Mr. Justice Eakin did not participate in the decision of this matter.